Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is dependent upon claim 1 and recites “the second compression mode.”  There is no second compression mode mentioned in claim 1.  Therefore, it appears claim 6 should be dependent upon claim 5 for proper antecedent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20200154039 A1) in view of Bertrand et al. (US 20170279866 A1).
Re claim 1, Yu discloses an image processing device, comprising: 
an image capturing unit, configured to capture an image and divide the image into a plurality of blocks (Yu: paragraph [0005], image capturing device, image data processed in units of blocks); 
a mode determining unit, having multiple modes, coupled to the image capturing unit, configured to receive a first block among the plurality of blocks, the mode determining unit including a classification model configured to analyze the first block, the mode determining unit further being configured to, based on an analysis result from the classification model, select a first mode for the first block from the multiple modes (Yu: paragraph [0005], image processing module detecting objects in the input image and classifying the objects through a deep learning model, thereby obtaining at least one category included in the input image, a weight value corresponding to each of the categories, and at least one block of the input image corresponding to each of the categories; paragraph [0005], obtaining a color information and a coordinate information of each of the blocks; and adjusting at least one of the sharpness, dynamic contrast control (DCC), and independent color management (ICM) of each of the block of the input image according to the weight value, the coordinate information, and the color information corresponding to each of the blocks); and 
Yu does not specifically disclose an image compression unit, coupled to the image capturing unit and the mode determining unit, configured to compresses the first block according to the first compression mode to generate a first compressed block.  However, Bertrand discloses an adaptation of streaming data based on the environment at a receiver, where, in the color space conversion 208, the RGBout matrix 222 may be encoded using a chroma subsampling ratio of YUV 4:2:0 (Bertrand: paragraph [0033]).  Encoding the adapted video according to a chroma subsampling ratio enables a video stream that can be compressed in the same manner as the original, non-adapted video (Bertrand: paragraph [0033]).  In adapting the streaming data, the chroma information may be adapted according to the present techniques (Bertrand: paragraph [0033]).  The new RGBout pixel buffer that has been chroma subsampled at a ratio of YUV 4:2:0 is sent to the video encoder 210 for further processing and encoding for transmission (Bertrand: paragraph [0033]).  In embodiments, a video encoder 210 is a “genuine” video encoder that takes as an input a YUV420 (typically) video stream, and outputs a compressed bitstream (Bertrand: paragraph [0033]).  Since Yu and Bertrand relate to video processing, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the adaptive processing of Bertrand with the teachings of Yu in order to provide a system where various types of devices may be connected for streaming video (Bertrand: paragraphs [0009] and [0016]).
Re claim 2, Yu discloses that the classification model is an artificial intelligence (AI) model obtained through training, wherein during training, the classification model receives a plurality of sample images as input and outputs complexity results (Yu: paragraph [0014]).
Re claim 4, Yu discloses that the first block further includes information corresponding to the first mode (Yu: paragraph [0005], image processing module detecting objects in the input image and classifying the objects through a deep learning model, thereby obtaining at least one category included in the input image, a weight value corresponding to each of the categories, and at least one block of the input image corresponding to each of the categories).
Yu does not specifically disclose that the processing modes are compression modes.  However, Bertrand discloses an adaptation of streaming data based on the environment at a receiver, where, in the color space conversion 208, the RGBout matrix 222 may be encoded using a chroma subsampling ratio of YUV 4:2:0 (Bertrand: paragraph [0033]).  Encoding the adapted video according to a chroma subsampling ratio enables a video stream that can be compressed in the same manner as the original, non-adapted video (Bertrand: paragraph [0033]).  In adapting the streaming data, the chroma information may be adapted according to the present techniques (Bertrand: paragraph [0033]).  The new RGBout pixel buffer that has been chroma subsampled at a ratio of YUV 4:2:0 is sent to the video encoder 210 for further processing and encoding for transmission (Bertrand: paragraph [0033]).  In embodiments, a video encoder 210 is a “genuine” video encoder that takes as an input a YUV420 (typically) video stream, and outputs a compressed bitstream (Bertrand: paragraph [0033]).  Since Yu and Bertrand relate to video processing, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the adaptive processing of Bertrand with the teachings of Yu in order to provide a system where various types of devices may be connected for streaming video (Bertrand: paragraphs [0009] and [0016]).
Re claim 5, Yu discloses 
wherein the mode determining unit is further configured to obtain a second block from the plurality of blocks, analyze the second block by the classification model, and based on an analysis result, and select a second mode for the second block from the multiple modes (Yu: paragraph [0005], image processing module detecting objects in the input image and classifying the objects through a deep learning model, thereby obtaining at least one category included in the input image, a weight value corresponding to each of the categories, and at least one block of the input image corresponding to each of the categories), and 
wherein the second block is different from the first block (Yu: paragraph [0005], image processing module detecting objects in the input image and classifying the objects through a deep learning model, thereby obtaining at least one category included in the input image, a weight value corresponding to each of the categories, and at least one block of the input image corresponding to each of the categories).
Yu does not specifically disclose that the image compression unit is further configured to compress the second block according to the second compression mode to generate the second compressed block.  However, Bertrand discloses an adaptation of streaming data based on the environment at a receiver, where, in the color space conversion 208, the RGBout matrix 222 may be encoded using a chroma subsampling ratio of YUV 4:2:0 (Bertrand: paragraph [0033]).  Encoding the adapted video according to a chroma subsampling ratio enables a video stream that can be compressed in the same manner as the original, non-adapted video (Bertrand: paragraph [0033]).  In adapting the streaming data, the chroma information may be adapted according to the present techniques (Bertrand: paragraph [0033]).  The new RGBout pixel buffer that has been chroma subsampled at a ratio of YUV 4:2:0 is sent to the video encoder 210 for further processing and encoding for transmission (Bertrand: paragraph [0033]).  In embodiments, a video encoder 210 is a “genuine” video encoder that takes as an input a YUV420 (typically) video stream, and outputs a compressed bitstream (Bertrand: paragraph [0033]).  Since Yu and Bertrand relate to video processing, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the adaptive processing of Bertrand with the teachings of Yu in order to provide a system where various types of devices may be connected for streaming video (Bertrand: paragraphs [0009] and [0016]).
Re claim 6, Yu does not specifically disclose that the first compression mode and the second compression mode are different and use different color sampling methods.  However, Bertrand discloses an adaptation of streaming data based on the environment at a receiver, where, in the color space conversion 208, the RGBout matrix 222 may be encoded using a chroma subsampling ratio of YUV 4:2:0 (Bertrand: paragraph [0033]).  Encoding the adapted video according to a chroma subsampling ratio enables a video stream that can be compressed in the same manner as the original, non-adapted video (Bertrand: paragraph [0033]).  In adapting the streaming data, the chroma information may be adapted according to the present techniques (Bertrand: paragraph [0033]).  The new RGBout pixel buffer that has been chroma subsampled at a ratio of YUV 4:2:0 is sent to the video encoder 210 for further processing and encoding for transmission (Bertrand: paragraph [0033]).  In embodiments, a video encoder 210 is a “genuine” video encoder that takes as an input a YUV420 (typically) video stream, and outputs a compressed bitstream (Bertrand: paragraph [0033]).  Since Yu and Bertrand relate to video processing, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the adaptive processing of Bertrand with the teachings of Yu in order to provide a system where various types of devices may be connected for streaming video (Bertrand: paragraphs [0009] and [0016]).
Re claim 7, Yu discloses an image processing system, comprising: 
an image source device, configured to provide an image (Yu: paragraph [0005]); 
an image processing device, coupled to the image source device (Yu: paragraph [0005]), and including: 
an image capturing unit, coupled to the source device, and configured to receive the image from the image source device and divide the image into a plurality of blocks (Yu: paragraph [0005], image capturing device, image data processed in units of blocks); 
a mode determining unit, having multiple modes, coupled to the image capturing unit, configured to receive a first block among the plurality of blocks, the mode determining unit including a classification model configured to analyze the first block, the mode determining unit further configured to, based on an analysis result from the classification model, select a first mode for the first block from the multiple modes (Yu: paragraph [0005], image processing module detecting objects in the input image and classifying the objects through a deep learning model, thereby obtaining at least one category included in the input image, a weight value corresponding to each of the categories, and at least one block of the input image corresponding to each of the categories; paragraph [0005], obtaining a color information and a coordinate information of each of the blocks; and adjusting at least one of the sharpness, dynamic contrast control (DCC), and independent color management (ICM) of each of the block of the input image according to the weight value, the coordinate information, and the color information corresponding to each of the blocks); and 
Yu does not specifically disclose an image compression unit, coupled to the image capturing unit and the mode determining unit, configured to compresses the first block according to the first compression mode to generate a first compressed block, wherein the first compressed block further includes compression information corresponding to the first compression mode; and a target device, coupled to the image compression unit of the image processing device, configured to receive the first compressed block, to select a first decompression mode corresponding to the first compression mode based on the compression information, and to decompress the first compressed block according to the first decompression mode.  However, Bertrand discloses an adaptation of streaming data based on the environment at a receiver, where, in the color space conversion 208, the RGBout matrix 222 may be encoded using a chroma subsampling ratio of YUV 4:2:0 (Bertrand: paragraph [0033]).  Encoding the adapted video according to a chroma subsampling ratio enables a video stream that can be compressed in the same manner as the original, non-adapted video (Bertrand: paragraph [0033]).  In adapting the streaming data, the chroma information may be adapted according to the present techniques (Bertrand: paragraph [0033]).  The new RGBout pixel buffer that has been chroma subsampled at a ratio of YUV 4:2:0 is sent to the video encoder 210 for further processing and encoding for transmission (Bertrand: paragraph [0033]).  In embodiments, a video encoder 210 is a “genuine” video encoder that takes as an input a YUV420 (typically) video stream, and outputs a compressed bitstream (Bertrand: paragraph [0033]).  Fig. 1 of Bertrand is a block diagram of an exemplary system that enables remote adaptation of streaming data based on the environment at a receiver (Bertrand: paragraph [0016]).  The electronic device 100 may be, for example, a laptop computer, tablet computer, mobile phone, smart phone, or a wearable device, among others (Bertrand: paragraph [0016]).  Since Yu and Bertrand relate to video processing, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the adaptive processing of Bertrand with the teachings of Yu in order to provide a system where various types of devices may be connected for streaming video (Bertrand: paragraphs [0009] and [0016]).
Claim 9 has been analyzed and rejected with respect to claim 5 above.
Claim 10 has been analyzed and rejected with respect to claim 6 above.
Re claim 11, Yu discloses an image processing method, comprising: 
capturing an image (Yu: paragraph [0005], image capturing device); 
dividing the image into a plurality of blocks (Yu: paragraph [0005], image data processed in units of blocks); 
selecting a first block among the blocks (Yu: paragraph [0005], image data processed in units of blocks); 
analyzing the first block (Yu: paragraph [0005], image processing module detecting objects in the input image and classifying the objects through a deep learning model, thereby obtaining at least one category included in the input image, a weight value corresponding to each of the categories, and at least one block of the input image corresponding to each of the categories); 
based on an analysis result, selecting a first mode for the first block from a plurality of modes (Yu: paragraph [0005], obtaining a color information and a coordinate information of each of the blocks; and adjusting at least one of the sharpness, dynamic contrast control (DCC), and independent color management (ICM) of each of the block of the input image according to the weight value, the coordinate information, and the color information corresponding to each of the blocks); and 
Yu does not specifically disclose compressing the first block according to the first compression mode to generate a first compressed block.  However, Bertrand discloses an adaptation of streaming data based on the environment at a receiver, where, in the color space conversion 208, the RGBout matrix 222 may be encoded using a chroma subsampling ratio of YUV 4:2:0 (Bertrand: paragraph [0033]).  Encoding the adapted video according to a chroma subsampling ratio enables a video stream that can be compressed in the same manner as the original, non-adapted video (Bertrand: paragraph [0033]).  In adapting the streaming data, the chroma information may be adapted according to the present techniques (Bertrand: paragraph [0033]).  The new RGBout pixel buffer that has been chroma subsampled at a ratio of YUV 4:2:0 is sent to the video encoder 210 for further processing and encoding for transmission (Bertrand: paragraph [0033]).  In embodiments, a video encoder 210 is a “genuine” video encoder that takes as an input a YUV420 (typically) video stream, and outputs a compressed bitstream (Bertrand: paragraph [0033]).  Fig. 1 of Bertrand is a block diagram of an exemplary system that enables remote adaptation of streaming data based on the environment at a receiver (Bertrand: paragraph [0016]).  The electronic device 100 may be, for example, a laptop computer, tablet computer, mobile phone, smart phone, or a wearable device, among others (Bertrand: paragraph [0016]).  Since Yu and Bertrand relate to video processing, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the adaptive processing of Bertrand with the teachings of Yu in order to provide a system where various types of devices may be connected for streaming video (Bertrand: paragraphs [0009] and [0016]).
Claim 12 has been analyzed and rejected with respect to claim 5 above.
Claim 13 has been analyzed and rejected with respect to claim 6 above.
Re claim 14, Yu discloses
wherein the first block further includes information corresponding to the first mode (Yu: paragraph [0005], image processing module detecting objects in the input image and classifying the objects through a deep learning model, thereby obtaining at least one category included in the input image, a weight value corresponding to each of the categories, and at least one block of the input image corresponding to each of the categories). 
Yu does not specifically disclose that the modes are compression modes, and the method further comprising: transmitting the first compressed block to a target device; the target device selecting a first decompression mode corresponding to the first compression mode based on the compression information; and the target device decompressing the first compressed block according to the first decompression mode.  However, Bertrand discloses an adaptation of streaming data based on the environment at a receiver, where, in the color space conversion 208, the RGBout matrix 222 may be encoded using a chroma subsampling ratio of YUV 4:2:0 (Bertrand: paragraph [0033]).  Encoding the adapted video according to a chroma subsampling ratio enables a video stream that can be compressed in the same manner as the original, non-adapted video (Bertrand: paragraph [0033]).  In adapting the streaming data, the chroma information may be adapted according to the present techniques (Bertrand: paragraph [0033]).  The new RGBout pixel buffer that has been chroma subsampled at a ratio of YUV 4:2:0 is sent to the video encoder 210 for further processing and encoding for transmission (Bertrand: paragraph [0033]).  In embodiments, a video encoder 210 is a “genuine” video encoder that takes as an input a YUV420 (typically) video stream, and outputs a compressed bitstream (Bertrand: paragraph [0033]).  Fig. 1 of Bertrand is a block diagram of an exemplary system that enables remote adaptation of streaming data based on the environment at a receiver (Bertrand: paragraph [0016]).  The electronic device 100 may be, for example, a laptop computer, tablet computer, mobile phone, smart phone, or a wearable device, among others (Bertrand: paragraph [0016]).  Since Yu and Bertrand relate to video processing, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the adaptive processing of Bertrand with the teachings of Yu in order to provide a system where various types of devices may be connected for streaming video (Bertrand: paragraphs [0009] and [0016]).
Claim 16 has been analyzed and rejected with respect to claim 2 above.
Re claim 17, Yu does not specifically disclose, under the first compression mode, performing sampling of the first block using either a complete color sampling method or a reduced-size color sampling method.  However, Bertrand discloses an adaptation of streaming data based on the environment at a receiver, where, in the color space conversion 208, the RGBout matrix 222 may be encoded using a chroma subsampling ratio of YUV 4:2:0 (Bertrand: paragraph [0033]).  Encoding the adapted video according to a chroma subsampling ratio enables a video stream that can be compressed in the same manner as the original, non-adapted video (Bertrand: paragraph [0033]).  In adapting the streaming data, the chroma information may be adapted according to the present techniques (Bertrand: paragraph [0033]).  The new RGBout pixel buffer that has been chroma subsampled at a ratio of YUV 4:2:0 is sent to the video encoder 210 for further processing and encoding for transmission (Bertrand: paragraph [0033]).  In embodiments, a video encoder 210 is a “genuine” video encoder that takes as an input a YUV420 (typically) video stream, and outputs a compressed bitstream (Bertrand: paragraph [0033]).  Since Yu and Bertrand relate to video processing, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the adaptive processing of Bertrand with the teachings of Yu in order to provide a system where various types of devices may be connected for streaming video (Bertrand: paragraphs [0009] and [0016]).

Allowable Subject Matter
Claims 3, 8, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482